Appeal by employers and carrier from a decision and award by the Workmen’s Compensation Board. On August 6, 1955 claimant, while working as a waitress in the employer’s hotel, was carrying a heavy tray of food to the dining room, and in the process she had to step down one step. As she did so she felt a sharp pain in her back and had to have assistance in setting the tray down on a stand. After resting she continued work for that day and then was off work for one week. She suffered a pre-existing pathology, and the award is based upon an aggravation thereof due to the accident. There is evidence in addition to claimant’s testimony that she suffered a definite accident as she carried the tray down the step. While the medical evidence is conflicting there is substantial medical evidence that the disability for which the award has been made was causally related to the accident at work. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.